Campbell, J.
Counsel for defendant in his brief stated:
“After diligent study of the record in this case, this attorney can find no assignment of error anywhere in the proceedings of said case but submits the entire Record and this Brief to the Court for its determination as to whether or not any error heretofore has been committed to the prejudice of the defendant.”
We have reviewed the record in this case and can find no error in the proceedings in the trial court.
Since the defendant had a fair and impartial trial and since no error was called to the attention of this Court or appeared on the face of the record, the judgment of the superior court is
Affirmed.
BROCK and Morris, JJ., concur.